DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered.
Information Disclosure Statement
The information disclosure statement filed 11/26/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, item “CB” is not in the English language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (US 5,912,283).
Regarding claim 1, Hashizume et al. teaches a paint or ink comprising: a thermoplastic resin (col. 7, lines 56-59) which would form a thermoplastic resin film; and a pigment having an aspect ratio of about 5 to 100 (col. 4, lines 52-64) which encompasses the claimed range of 5 or more and 50 or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
While Hashizume et al. does not explicitly disclose a number of the pigments per area as presently claimed, Hashizume et al. does disclose the pigment impart a polychroismic effect in the thermoplastic resin film (col. 9, lines 6-12) which is identical to the present invention where 
Regarding claim 2, while Hashizume et al. does not explicitly disclose the orientation of the pigments as presently claimed, Hashizume et al. does disclose the pigment impart a polychroismic effect in the thermoplastic resin film (col. 9, lines 6-12) which is identical to the present invention where the pigments also impart polychroism (paragraphs [0026]-[0030]). Therefore, an average direction of longitudinal directions of the pigments must necessarily be parallel with a direction orthogonal to a thickness direction of the thermoplastic resin film, or inclined by 200 or less with respect to a direction orthogonal to a thickness direction of the thermoplastic resin film in order to provide the polychroismic effect.
Regarding claim 10, Hashizume et al. teaches including a clear coat layer (col. 11, lines 56-58), i.e. first surface layer and a substrate (col. 11, lines 34-39).
Regarding claim 11, Hashizume et al. teaches including a colored base coat layer (col. 11, lines 34-59), i.e. an intermediate layer between the first surface layer and the second surface layer.
Regarding claim 12, Hashizume et al. teaches wherein the intermediate layer contains the pigment (the colored base coat layer, col. 11, lines 34-59).
Regarding claim 13, it is noted the recitation in the claims that the thermoplastic resin film is “bonded to a glass plate and used” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hashizume et al. disclose thermoplastic resin film as presently claimed, it is clear that the thermoplastic resin film of Hashizume et al. would be capable of performing the intended use, i.e. bonded to a glass plate and used, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claims 3, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (US 5,912,283) in view of Busby et al. (US 6,499,839).
Hashizume et al. is relied upon as disclosed above.
Regarding claims 3, 4 and 5, Hashizume et al. teaches further comprising colored pigment including phthalocyanine (col. 10, line 61-col. 11, line 13) but fails to teach phthalocyanine having the claimed aspect ratio.
However, Busby et al. teaches an ink comprising acicular pigment including phthalocyanine having an aspect ratio of about 1.5:1 to about 10:1 (See Abstract, col. 5, lines 5-11 and 19-36). Busby et al. further discloses the ink comprises a polymer including polyvinyl butyral resin (col. 6, lines 25-35).
It would have been obvious to one of ordinary skill in the art to choose an aspect ratio including that presently claimed for the phthalocyanine of Hashizume et al. in order to maintain reliable dispersion properties and inkjet performance (Busby et al., col. 4, lines 5-9).
Regarding claim 9, given that Hashizume et al. in view of Busby et al. disclose thermoplastic resin film as presently claimed, it is clear that the thermoplastic resin film of Hashizume et al. in view of Busby et al. would inherently have the haze value as claimed when a glass plate-including laminate is obtained by sandwiching the thermoplastic resin film between two sheets of green glass having a thickness of 2 mm, as presently claimed, absent evidence to the contrary.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (US 5,912,283) in view of Busby et al. (US 6,499,839) and further in view of Tsunoda et al. (WO2015/156273). It is noted that the disclosures of Tsunoda et al. are based on US 2017/0113441 which is an English equivalent of the reference.
Hashizume et al. in view of Busby et al. is relied upon as disclosed above.
Regarding claim 6, Hashizume et al. in view of Busby et al. fails to explicitly disclose the phthalocyanine compound having a maximum absorption wavelength.
However, Tsunoda et al. teaches a thermoplastic resin film comprising: a thermoplastic resin including polyvinyl butyral (paragraphs [0028]-[0035]); and a pigment containing phthalocyanine (paragraphs [0061]-[0065]) having a maximum absorption wavelength of 550 nm to 750 nm (paragraph [0062]) which meets the claimed range of 500 nm or more and 740 nm or less.
It would have been obvious to one of ordinary skill in the art to choose a maximum absorption wavelength including that presently claimed for the phthalocyanine compound of Hashizume et al. in view of Busby et al. in order to obtain the desired color and heat shielding properties (Tsunoda et al., paragraphs [0062] and [0065]).
Response to Arguments
Applicant’s arguments filed 11/24/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claim 1 to recite pigment “having an aspect ratio of 5 or more and 50 or less”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787